Citation Nr: 9900559	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-48 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1950 to July 1952 
and from September 1953 to October 1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The claims folder was later 
transferred to the RO in Los Angeles, California.

The Board notes that entitlement to service connection for a 
low back disorder was an issue on appeal in the previous 
Board decision.  The RO granted service connection for that 
disorder in a June 1998 rating decision.  The issue is 
therefore not before the Board on appeal at this time.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in failing to award a 
disability rating greater than 30 percent for PTSD.  He 
essentially asserts that his psychiatric disorder is more 
disabling than is represented by the current rating.  
Therefore, a favorable disposition is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 30 percent for PTSD.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  The veterans PTSD is manifested by sleep impairment, 
some outbursts of anger and irritability, difficulty in 
personal relationships outside of family members, and some 
depression and anxiety.  The current Global Assessment of 
Functioning score is 55, representing the middle range of 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  

3.  There is no evidence of memory impairment, illogical or 
incoherent speech or thought processes, cognitive impairment, 
impairment of judgment or insight, suicidal or homicidal 
ideation, or auditory of visual hallucinations.  

4.  The veterans PTSD is productive of no more than definite 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. pt. 4).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veterans claim for an increased 
rating for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The RO originally granted service connection for PTSD in a 
July 1994 rating decision.  It assigned a 10 percent 
disability rating at that time.     

Attached to the claim form received in September 1993, the 
veteran submitted statements from himself, his wife, and his 
daughter.  The veterans statement included descriptions of 
his claimed inservice stressors.  He stated that he was very 
nervous when he returned from Korea.  Except for an 
occasional bad dream, he thought he outgrew it.  He explained 
that in the last few years, he started reacting to the 
dreams, sometimes violently.  He starting sleeping in another 
room to protect his wife from possible injury.  The veteran 
indicated that he takes Clonopin before sleeping which helps 
the dreams, though he still has nightmares and reacts to 
some.  He added that he was laid off in November 1992; he was 
drawing unemployment and a small retirement benefit.  He 
stated that these factors added to his problems.   

In her statement, the veterans daughter described how the 
veteran would have nightmares and sleepwalk, even when she 
was a child.  She stated that she noticed that the nightmares 
about war seemed to be getting stronger as the veteran got 
older.  

The veterans wife indicated that he moved his feet in his 
sleep all through the time they were married.  She stated 
that the family could not wake him by touching, but only by 
calling his name.  She described a night when the veteran 
thought a street sweeper was a tank and dove into the closet.  
The veterans wife related that his symptoms had worsened in 
the last 10 years.  He would become violent in his sleep, 
causing them to sleep in separate rooms.  He had hurt himself 
several times in his sleep.  She asserted that his problems 
did not hurt his family life, but had caused him to put up a 
barrier between himself and casual friends.  

Records from the West Hills Sleep Disorders Clinic dated in 
December 1991 showed that the veteran underwent testing 
regarding sleep disturbance.  The results showed a sleep 
behavior disorder.  It was noted that clonazepam was the 
treatment of choice.   
 
In February 1994, the veteran underwent a VA examination for 
PTSD.  He was a combat medic in Korea.  Following service, 
the veteran worked as a correctional officer for 14 years; he 
was self-employed for 1 year; then worked for a school 
district for 12 years until he retired.  He was diagnosed as 
having a sleep disorder in 1991; the doctor at the sleep 
clinic recommended counseling for PTSD.  He was prescribed 
Clonopin to reduce dream content.  Subjective complaints 
included recurrent recollections and nightmares, occasional 
flashbacks in response to certain smells, insomnia, short-
temperedness, irritability, and hypervigilance.  He felt 
estranged from other people, had difficulty expressing love, 
and had some feelings of a foreshortened future.  On 
examination, the veterans affect and mood were appropriate, 
insight and judgment were intact, and memory was good for 
recent and remote events.  The veteran appeared on the verge 
of tears while talking about combat stressors.  There was no 
evidence of thought disorder.  The veteran denied suicidal or 
homicidal thoughts.  The examiners diagnosis was chronic 
PTSD.  He assigned a Global Assessment of Functioning (GAF) 
score of 60 for the current and previous year.  The severity 
of the veterans psychosocial stressors was gauged as three 
to four.  The examiner opined that the previously-diagnosed 
sleep disorder was part of the PTSD symptomatology. 

VA medical center (MC) outpatient records revealed that the 
veteran entered a PTSD program in August 1994.  Presenting 
problems were anxiety, hypervigilance, exaggerated startle 
response, nightmares of combat causing violent behavior 
during sleep, and avoidance of movies and news related to 
war.  It was noted that the veteran cried when talking about 
his combat experiences.  He stated that he felt like he was 
living on borrowed time.  He took Clonopin, prescribed by 
a private physician, at bedtime.  The veteran married in 1953 
and had three children.  His grandchildren spent some time 
with him and his wife.  He worked as a corrections officer 
for 14 years.  He then worked for a school district in 
maintenance for 11 years until he retired in 1992.  Intake 
records completed by a program team member were significant 
for sad and worried appearance, withdrawn behavior, restless 
and tremulous motor activity, labile mood, slow and soft 
speech, and thoughts of guilt and hopelessness.  Flow of 
thought, perceptions, sensorium, memory, intellect, and 
insight and judgment were all normal.  Program notes through 
March 1995 showed that the veteran attended a Korean War 
veterans group as well as individual sessions.  Symptoms 
remained similar and continued throughout the treatment 
period.    

The veteran and his wife testified at a personal hearing in 
February 1995.  Initially, he recounted his service and 
stressors.  The veteran stated that he had 2 steady jobs 
after service until he retired 2 years ago.  He believed that 
he would not be able to perform either job today.  The 
veteran started counseling at a VAMC about a year before, 
attending sessions twice a month.  He did not believe that 
counseling had helped the PTSD symptoms, but he thought that 
it helped him to understand some things.  The veteran 
explained that he was depressed between once a week and twice 
a month.  Symptoms would include wanting to be alone and loss 
of appetite.  He also related that he had anger problems: he 
was very vocal and would destroy objects, but was not violent 
with his wife.  He added that strangers made him nervous and 
that he avoided crowds.  He stated that the only person he 
trusted was his wife.  The veteran denied any problems with 
memory or substance use.  He described a normal day as 
getting up after 5 or 6 hours of broken sleep and then doing 
projects to keep active during the day.  He stated that he 
built model ships.  He used to hunt, but stopped in 1972 or 
1973.  The veteran testified that he helped around the house 
but did not go shopping because of the crowds.    

His wife testified that they slept in separate bedrooms for 
the last several years as a result of his nightmares and 
sleep disturbance.  She explained that he sometimes walked or 
cried out in his sleep.  She believed that the dreams first 
started around 1956, but that they had gotten worse in 1985 
or 1986 and had been steady since then.  When questioned 
about her husbands friends, she indicated that she thought 
he had friends but that he was afraid of opening himself up 
to people because of the good friends he had lost.  She 
stated that they went to the movies about once a month, 
usually at her suggestion.  The veteran sometimes did social 
things with friends maybe once a month.   

In a June 1995 rating action, the RO increased the disability 
rating for PTSD to 30 percent effective from the original 
date of claim.  Pursuant to a Board remand, the RO 
readjudicated the veterans claim in a February 1997 
supplemental statement of the case.  The RO determined that a 
30 percent schedular rating was still in order.  It also 
determined that no extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) was warranted.  

VA outpatient medical records dated after March 1995 showed 
continued participation in the Korean War veterans group.    

Pursuant to another Board remand, the veteran underwent a VA 
psychiatric examination in February 1998.  He reported having 
intrusive recollections and nightmares of combat experiences, 
difficulty in personal relationships, hypervigilance, and 
flashbacks.  The nightmares could occur for several nights in 
a row.  Other reported symptoms included difficulty in 
crowds, occasional outbursts of irritability and anger, and 
startle reaction.  The veteran was being followed by VA 
medical center PTSD personnel.  He had in the past taken 
Clonazepam for sleep problems.  The veteran had been married 
for over 40 years.  He had four grown children with whom he 
had occasional contact, as they were getting on with their 
own life.  He had worked for a correctional system for 14 
years until he was laid off in 1992.  He denied having close 
friends, but he had numerous acquaintances.  He spent most of 
his time in his garage building models.  The examiner 
observed that the veteran was on time and casually groomed 
and dressed.  The veterans speech was coherent and logical.  
His affect was broad and appropriate.  He was occasionally 
tearful.  The veterans mood was somewhat depressed and 
anxious.  There was no suicidal or homicidal ideation or 
auditory or visual hallucinations.  Cognitive functions 
appeared intact.  Insight and judgment were within normal 
limits.  Memory for remote events was good.  The examiners 
diagnosis was chronic PTSD.  He noted the presence of 
psychosocial stressors related to financial status and 
assigned a current GAF score of 55.  The examiner commented 
that the veterans sleep was particularly impacted by the 
PTSD symptomatology.  There did not appear to be significant 
relationships outside of his family.  It was expected that 
the intrusive nature of the PTSD symptoms would interfere 
with the veterans occupational reliability and productivity.        


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veterans appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  [W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
notes that, in its February 1997 supplemental statement of 
the case, the RO applied both versions of the regulations in 
determining that no increase was warranted. 

However, in Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 
1, 1998), the United States Court of Veterans Appeals (the 
Court) observed that when the Secretary adopted the revised 
mental disorder rating schedule and published it in the 
Federal Register, the publication clearly stated an effective 
date of November 7, 1996.  Because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  Therefore, in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretarys 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating is assigned when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  Definite, as 
used here, should be construed to mean distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1997).

Considering the evidence of record, the Board finds that 
prior to November 7, 1996, an increase was not warranted 
under the then-existing version of the rating criteria.  The 
evidence did not demonstrate that favorable relationships 
with people were considerably impaired or that flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment.  At the time of the 
February 1994 VA psychiatric examination, he was oriented, 
and his mood and affect were appropriate to the situation.  
He had been married to the same woman for 40 years and there 
was no indication of any thought or mood disorder or other 
psychiatric impairment that would result in considerable 
industrial impairment.  Therefore, prior to November 7, 1996, 
the criteria for a higher rating had not been met.  

Effective November 7, 1996, considering the evidence of 
record, the Board finds that an increase is not warranted 
under either version of the rating criteria.  At the present 
time, the veterans PTSD is manifested by sleep impairment, 
some outbursts of anger and irritability, difficulty in 
personal relationships outside of family members, and some 
depression and anxiety.  The current GAF score, 55, 
represents the middle range of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV) (1994) (GAF score range of 51 to 60 for 
moderate symptoms).

With respect to the previous version of the rating criteria, 
the Board observes that, despite interpersonal difficulties, 
the veteran has been married to his wife since 1953.  He 
maintains contact with his children and grandchildren.  He 
has numerous acquaintances with whom he occasionally 
socializes.  After the veteran separated from service after 
approximately 12 years, he worked in corrections for 14 years 
and for a school district for 12 years.  He apparently has 
not worked since about November 1992.  However, the veteran 
has not suggested that his PTSD symptoms significantly 
interfered with his work performance or led to his 
retirement.  Although the evidence shows that the veteran 
suffers impairment from PTSD, the Board cannot conclude that 
the overall disability picture more nearly approximates the 
criteria for finding considerable social and industrial 
impairment under the previous rating schedule.  38 C.F.R. 
§ 4.7.    

With respect to the amended rating criteria, the Board 
emphasizes that there is no evidence of memory impairment, 
illogical or incoherent speech or thought processes, 
cognitive impairment, impairment of judgment or insight, 
suicidal or homicidal ideation, or auditory of visual 
hallucinations.  Absent such symptoms, the veterans 
disability picture does not more nearly approximate the 
criteria required for a 30 percent rating under the amended 
rating schedule.  38 C.F.R. § 4.7.      

Finally, an extra-schedular rating may be warranted if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, there 
is no evidence that the veteran has ever been hospitalized 
for treatment of PTSD.  In addition, as discussed above, 
there is no evidence to suggest that the PTSD interfered with 
the veterans employment or contributed to his retirement.  
Thus, the Board finds that no extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is in order.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 9411 (1998); 
38 C.F.R. § 4.132, Code 9411 (1996).  


ORDER

Entitlement to a disability rating greater than 30 percent 
for PTSD is denied.  



		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
